DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2018-216048, filed on November 16, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statements (lDS) submitted on March 31, 2021 and April 14, 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “detection unit” in claims 1 and 20, “generation unit” in claims 7-10 and 12, and “control unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Watanabe et al. (US Pub. 2018/0167575).
In regard to claim 1, note Watanabe discloses a solid-state imaging device comprising a plurality of photoelectric conversion elements arranged in a two-dimensional grid shape in a matrix direction and each generating a charge corresponding to a received light amount (paragraphs 0042, 0047, figure 2: 50, figure 3B: 52, PD2, and figure 13: 54, PD12), and a detection unit that detects a photocurrent produced by the charge generated in each of the plurality of photoelectric conversion elements (paragraph 0079, figure 3B: 523-526, and figure 13: 523-526), wherein a chip on which the photoelectric conversion elements are disposed (paragraphs 0041, 0066, 0204, and figures 1, 3B, 13: 11), and a chip on which at least a part of the detection unit is disposed are different from each other (paragraphs 0041, 0066, 0204, and figures 1, 3B, 13: 12).
In regard to claim 2, note Watanabe discloses that the detection unit includes a current voltage conversion circuit that includes a source follower circuit having a loop shape (figure 13: 521-522), the photoelectric conversion elements are disposed on a first chip (paragraphs 0041, 0066, 0204, and figure 13: 11, PD12), and the source follower circuit is disposed on a second chip joined to the first chip (paragraphs 0203-0204, and figures 1, 3B, 13: 12, 551-522).
In regard to claim 3, note Watanabe discloses that the detection unit is disposed on the second chip (paragraphs 0041, 0066, 0204, and figures 1, 3B, 13: 12, 523-526).
In regard to claim 6, note Watanabe discloses a driving circuit that controls readout of the charges from the photoelectric conversion elements, wherein the driving circuit is disposed on the second chip (paragraphs 0042-0047, and figure 2: 10-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pub. 2018/0167575), in view of Fan (US Patent 9,406,713).
In regard to claim 5, note Watanabe discloses a solid-state imaging device, as discussed with respect to claim 2 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose a logic circuit connected to the detection unit, wherein the logic circuit is disposed on a third chip different from the first and second chips.
In analogous art, Fan discloses the use of an imaging device having a logic circuit connected to the pixel, wherein the logic circuit is disposed on a third chip different from the first and second chips (column 24, line 39 – column 25, line 20, and figure 18: 173).  Fan teaches that a logic circuit connected to the pixel, wherein the logic circuit is disposed on a third chip different from the first and second chips is preferred in order to allow for a reduction in horizontal size of the image sensor (column 24, lines 39-44).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include a logic circuit connected to the detection unit, wherein the logic circuit is disposed on a third chip different from the first and second chips, in order to allow for a reduction in horizontal size of the image sensor, as suggested by Fan.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pub. 2018/0167575), in view of Gomi et al. (US Pub. 2014/0139713).
In regard to claim 7, note Watanabe discloses a generation unit that generates a pixel signal that has a voltage value corresponding to a charge amount of the charge generated in each of the photoelectric conversion elements (paragraph 0202, and figure 13: 512-513).  
Therefore, it can be seen that the primary reference fails to explicitly disclose that the generation unit is disposed on the second chip.
In analogous art, Gomi discloses the use of an imaging device having a generation unit that is disposed on the second chip (paragraph 0107, and figure 5: 103-112).  Gomi teaches that the use of a generation unit that is disposed on the second chip is preferred in order to increase the size/area of photoelectric conversion element for improved sensitivity (paragraph 0136).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the generation unit is disposed on the second chip, in order to increase the size/area of photoelectric conversion element for improved sensitivity, as suggested by Gomi.
In regard to claim 9, note Watanabe discloses a second transistor disposed between the photoelectric conversion elements and the generation unit, wherein the second transistor is disposed on the first chip (figure 13: 11, 511).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pub. 2018/0167575).
In regard to claim 20, note Watanabe discloses an imaging device comprising a solid-state imaging device (paragraphs 0041-0042, and figures 1-2), and a control unit that controls the solid-state imaging device (paragraph 0046, and figure 2: 10), wherein the solid-state imaging device includes a plurality of photoelectric conversion elements arranged in a two-dimensional grid shape in a matrix direction and each generating a charge corresponding to a received light amount (paragraphs 0042, 0047, figure 2: 50, figure 3B: 52, PD2, and figure 13: 54, PD12), and a detection unit that detects a photocurrent produced by the charge generated in each of the plurality of photoelectric conversion elements (paragraph 0079, figure 3B: 523-526, and figure 13: 523-526), and a chip on which the photoelectric conversion elements are disposed (paragraphs 0041, 0066, 0204, and figures 1, 3B, 13: 11) and a chip on which at least a part of the detection unit is disposed are different from each other (paragraphs 0041, 0066, 0204, and figures 1, 3B, 13: 12).
Therefore, it can be seen that the primary reference fails to explicitly disclose an optical system that forms an image of incident light on a light reception surface of the solid-state imaging device.  
Official Notice is taken that the concepts and advantages of using an optical system in an imaging device are notoriously well known and expected in the art for the purpose of focusing the image onto the image sensor so that a clear image that is properly resolved can be captured.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include optical system that forms an image of incident light on a light reception surface of the solid-state imaging device in order to focus the light and obtain a properly resolved/focused image.

Allowable Subject Matter
Claims 4, 8, and 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0227135: note the use of an image sensor that includes pixels that are used to perform normal imaging and event detection.
US 2021/0037202: note the use of an image sensor that includes pixels that are used to perform normal imaging and event detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697